DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 3/4/21 in response to the Office Action of 12/4/20 are acknowledged and have been entered.
	Claims 1-7, 10, 12, 17, 18, 20, 33-35, 39, and 40 are pending.
	Claim 6 remains withdrawn.
	Claims 35, 39, and 40 have been amended by Applicant.
	Claims 1-5, 7, 10, 12, 17, 18, 20, 33-35, 39, and 40 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-5, 7, 10, 17, 18, 20, 33-35, 39, and 40 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Woyach et al (NEJM, 2014, 370(24): 2286-2294; 11/13/18 IDS).

Woyach et al teaches ibrutinib is an effective treatment for patients with CLL; however, a C481S mutation of BTK in CLL cells results in acquired resistance to ibrutinib (pages 1, 2, and 5, in particular). Woyach et al further teaches the mutation can be detected by whole-exome sequencing of whole blood cells (page 3, in particular). Woyach et al further teaches CLL patients that acquired a C481S mutation of BTK in CLL cells demonstrated therapeutic responses to therapies comprising Rituximab and/or ofatumumab (Table 1, in particular). CLL cells that acquire said mutation are a “subpopulation” of CLL cells that comprise said mutation and CLL cells that do not acquire said mutation are a “subpopulation” of CLL cells that do not comprise said mutation, as recited by the instant claims.
Woyach et al does not specifically indicate mutations are determined prior to a particular therapy.  However, one would have been motivated with an expectation of success to treat an ibrutinib-treated patient with CLL (that may have CLL cells that acquired resistance to the ibrutinib treatment) by: (i) determining whether CLL cells from blood of the ibrutinib-treated patient are resistant to ibrutinib by using just any technique (including whole-exome sequencing) to determine whether CLL cells of the patient have a C481S BTK mutation, (ii) selecting and administering ibrutinib to patients with populations (“subclonal populations”) of CLL cells that are sensitive to ibrutinib (those lacking C481S BTK mutation), (iii) selecting and administering Rituximab and/or ofatumumab therapies of Woyach et al to just any patients with populations (“subclonal populations”) of CLL cells that are resistant to ibrutinib (including 
The determining step “(i)” determines populations (“subclonal populations”) of the CLL cells based on the presence or absence of a C481S mutation of BTK (a mutation associated with resistance to BTK inhibitor), wherein one population comprises the mutation and one population does not comprise the mutation.
The selecting and administering steps “(ii)” and “(iii)” outlined above, comprising selecting and administering based on the presence or absence of populations (“subclonal populations”) of CLL cells predictive of a therapeutic response, is selecting and administering cells to treat “based on clone size and/or decline/growth kinetics” because Woyach et al teaches CLL cells can acquire a C481S mutation of BTK that results in acquired resistance to ibrutinib (pages 1, 2, and 5, in particular). Cancer cells acquiring such mutations result in an increase in “clone size” having said mutations.

“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference” is rationale used to make this rejection. See MPEP 2141.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 3/4/21, Applicant argues Woyach et al does not indicate mutations are determined prior to a particular therapy. Applicant further argues Woyach et al does not teach “(b) determining subclonal populations based on the at least one mutation within the disease cell fraction to identify one or more subclonal mutations associated with resistance to Bruton’s tyrosine kinase BTK inhibitor(s) and one or more subclonal populations which do not comprise the subclonal mutations associated with resistance to Bruton’s tyrosine kinase BTK inhibitor(s)”. Applicant further argues Woyach et al does not teach “(c) selecting at least one subclonal population to treat based on clone size and/or decline/growth kinetics of the at least one subclonal population”. Applicant further argues Woyach et al does not teach “(d) if there is at least one or more mutation in a subclonal population of one or more genes selected from the group consisting of…BTK…, treating the patient with the therapy comprising administering at least one component in addition or independent of a Bruton’s tyrosine kinase (BTK) inhibitor”. 
The amendments to the claims and the arguments found in the Reply of 3/4/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that Woyach et al does not indicate mutations are determined prior to a particular therapy, this is 
In regards to the argument that Woyach et al does not teach “(b) determining subclonal populations based on the at least one mutation within the disease cell fraction to identify one or more subclonal mutations associated with resistance to Bruton’s tyrosine kinase BTK inhibitor(s) and one or more subclonal populations which do not comprise the subclonal mutations associated with resistance to Bruton’s tyrosine kinase BTK inhibitor(s)”, this is an obviousness rejection. It is the examiner’s position that one would have been motivated with an expectation of success to treat an ibrutinib-treated patient with CLL (that may have CLL cells that acquired resistance to the ibrutinib treatment) by: (i) determining whether CLL cells from blood of the ibrutinib-treated patient are resistant to ibrutinib by determining whether CLL cells of the patient have a C481S BTK mutation, (ii) selecting and administering ibrutinib to patients with populations (“subclonal populations”) of CLL cells that are sensitive to ibrutinib (those lacking C481S BTK mutation), (iii) selecting and administering Rituximab and/or ofatumumab therapies of Woyach et al to just any patients with populations (“subclonal populations”) of CLL cells that are resistant to ibrutinib (including those with C481S BTK mutation and that lack a mutation that correlates with resistance to Rituximab and/or ofatumumab therapies), and repeating steps “(i)-(iii)” with patients administered ibrutinib because ibrutinib is known to therapeutically treat CLL in patients with CLL cells responsive to CLL cells that acquire an ibrutinib-resistant C481S mutation of BTK demonstrate therapeutic responses to Rituximab and/or ofatumumab therapies of Woyach et al. The determining step “(i)” determines populations (“subclonal populations”) of the CLL cells based on the presence or absence of a C481S mutation of BTK (a mutation associated with resistance to BTK inhibitor), wherein one population comprises the mutation and one population does not comprise the mutation. CLL cells that acquire said mutation are a “subpopulation” of CLL cells that comprise said mutation and CLL cells that do not acquire said mutation are a “subpopulation” of CLL cells that do not comprise said mutation, as recited by the instant claims.
In regards to the argument that Woyach et al does not teach “(c) selecting at least one subclonal population to treat based on clone size and/or decline/growth kinetics of the at least one subclonal population”, this is an obviousness rejection. It is the examiner’s position that one would have been motivated with an expectation of success to treat an ibrutinib-treated patient with CLL (that may have CLL cells that acquired resistance to the ibrutinib treatment) by: (i) determining whether CLL cells from blood of the ibrutinib-treated patient are resistant to ibrutinib by using just any technique (including whole-exome sequencing) to determine whether CLL cells of the patient have a C481S BTK mutation, (ii) selecting and administering ibrutinib to patients with populations (“subclonal populations”) of CLL cells that are sensitive to ibrutinib (those lacking C481S BTK mutation), (iii) selecting and administering Rituximab and/or ofatumumab therapies of Woyach et al to just any patients with populations (“subclonal populations”) of CLL cells that are resistant to ibrutinib (including those with C481S BTK mutation and that lack a mutation that correlates with resistance to Rituximab and/or ofatumumab therapies), and repeating steps “(i)-(iii)” with patients administered ibrutinib because ibrutinib is known to therapeutically treat CLL in patients with CLL cells responsive to ibrutinib (those lacking C481S BTK mutation) and  CLL patients with CLL cells that acquire an ibrutinib-resistant C481S mutation of BTK demonstrate therapeutic responses to Rituximab and/or ofatumumab therapies of Woyach et al. The selecting and administering steps “(ii)” and “(iii)” outlined above, comprising selecting and administering based on the presence or absence of populations (“subclonal populations”) of CLL cells predictive of a therapeutic response and is selecting and administering “based on clone size and/or decline/growth kinetics” because Woyach et al teaches CLL cells can acquire a C481S mutation of BTK that results in acquired resistance to ibrutinib (pages 1, 2, and 5, in particular). Cancer cells acquiring such mutations result in an increase in “clone size” having said mutations.
In regards to the argument that Woyach et al does not teach “(d) if there is at least one or more mutation in a subclonal population of one or more genes selected from the group consisting of…BTK…, treating the patient with the therapy comprising administering at least one component in addition or independent of a Bruton’s tyrosine kinase (BTK) inhibitor”, this is an obviousness rejection. It is the examiner’s position that one would have been motivated with an expectation of success to treat an ibrutinib-treated patient with CLL (that may have CLL cells that acquired resistance to the ibrutinib treatment) by: (i) determining whether CLL cells from blood of the ibrutinib-treated patient are resistant to ibrutinib by using just any technique (including whole-exome sequencing) to determine whether CLL cells from the patient have a C481S BTK mutation, (ii) selecting and administering ibrutinib to patients with populations (“subclonal populations”) of CLL cells that are sensitive to ibrutinib (those lacking C481S BTK  (iii) selecting and administering Rituximab and/or ofatumumab therapies of Woyach et al to just any patients with populations (“subclonal populations”) of CLL cells that are resistant to ibrutinib (including those with C481S BTK mutation and that lack a mutation that correlates with resistance to Rituximab and/or ofatumumab therapies), and repeating steps “(i)-(iii)” with patients administered ibrutinib because ibrutinib is known to therapeutically treat CLL in patients with CLL cells responsive to ibrutinib (those lacking C481S BTK mutation) and  CLL patients with CLL cells that acquire an ibrutinib-resistant C481S mutation of BTK demonstrate therapeutic responses to Rituximab and/or ofatumumab therapies of Woyach et al. Rituximab and ofatumumab are reagents in addition or independent of a Bruton’s tyrosine kinase (BTK) inhibitor.

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 10, 12, 17, 18, 20, 33-35, 39, and 40 remain rejected under 35 U.S.C. 103 as being unpatentable over Woyach et al (NEJM, 2014, 370(24): 2286-2294; 11/13/18 IDS) as applied to claims 1-5, 7, 10, 17, 18, 20, 33-35, 39, and 40 above, and further in view of Rossi et al (Hindawi Publishing Corp, 2013, 715391: 1-13), and Linardou et al (Nat Rev Clin Oncol, 2009, 6(6): 352-366.
Methods rendered obvious by Woyach et al are discussed above.  
Woyach et al does not specifically teach CLL cells from FFPE samples.  However, these deficiencies are made up in the teachings of Rossi et al and Chang et al.
Rossi et al teaches CLL cells are found in FFPE samples from subjects with CLL (page 2, in particular).

One of ordinary skill in the art would have been motivated with an expectation of success to perform the method rendered obvious by Woyach et al wherein the CLLs are from a FFPE patient sample and wherein the C481S mutation of BTK is detected by allele-specific PCR because Rossi et al teaches CLL cells are found in FFPE samples from subjects with CLL and Linardou et al teaches gene mutations are detected by allele-specific PCR. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 3/4/21, Applicant repeats arguments addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642